     Case 3:19-cv-02012-CAB-KSC Document 1 Filed 10/18/19 PageID.1 Page 1 of 8




 1   Philip Mauriello, Esq. (SBN 321227)
     Arete Law A.P.C.
 2
     1511 Felspar Street, #3
 3   San Diego, CA 92109
 4   Telephone: (619) 693-6474
     Email: phil@arete.law
 5
 6   Attorney for Plaintiff
     STEPHEN NICHOLS
 7
 8
 9                       UNITED STATES DISTRICT COURT

10              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
12
     STEPHEN NICHOLS,                      Case No. '19CV2012 L   KSC
13
14
                 Plaintiff,                COMPLAINT SEEKING
                                           DECLARATORY RELIEF,
15         vs                              INJUNCTIVE RELIEF, AND
16                                         DAMAGES FOR DEPRIVATION
     THE HOME CARE PROVIDERS               OF FIRST AMENDMENT RIGHTS
17   UNION,
18
                 Defendant.
19
20
21
22
23
24
25
26
27
28


         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
            DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
     Case 3:19-cv-02012-CAB-KSC Document 1 Filed 10/18/19 PageID.2 Page 2 of 8




 1                                    INTRODUCTION
 2         1.     This is a civil rights action pursuant to 42 U.S.C. § 1983, based on
 3   Defendant’s The Home Care Providers Union (“Defendant”) past and ongoing
 4   deprivation of Plaintiff Stephen Nichol’s (“Nichols”) rights under the First
 5   Amendment to the United States Constitution, as set forth in Janus v. AFSCME, 138
 6   S.Ct. 2448 (2018) (“Janus”). Specifically, Defendants have persisted in forcing
 7
     Plaintiffs to pay compulsory union dues notwithstanding Plaintiff’s attempted
 8
     resignation from the Union and revocation of their authorization for dues deductions.
 9
                              JURISDICTION AND VENUE
10
           2.     This case raises claims under the First and Fourteenth Amendments of
11
     the U.S. Constitution and 42 U.S.C. § 1983. This Court has subject-matter
12
     jurisdiction under 28 U.S.C. § 1331 and § 1343.
13
           3.     Venue is proper in the Southern District of California because a
14
     substantial portion of the events giving rise to the claims occurred in the Southern
15
     District 28 U.S.C. 1391(b)(2).
16
                                            PARTIES
17
           4.     Plaintiff is an in-home caregiver for his son. Plaintiff is, and has been,
18
     a public employee within the meaning of California Government Code § 3501(d) at
19
     all relevant times hereto. He resides in the city of Chula Vista in San Diego County.
20
           5.     Defendant, The Home Care Providers Union, is a union formed to
21
     represent in home care workers who work in the California In-Home Supportive
22
     Services, and has their main offices in San Diego County, California.
23
           6.     On information and belief, Plaintiff alleges that Defendant is their
24
     “recognized employee organization” as defined by California Government Code §
25
     3501(b).
26
           7.     On information and belief, Plaintiff alleges that the Defendant is their
27
     exclusive bargaining representative.
28



                       Plaintiff Stephen Nichol's Complaint Against UDW - 2
     Case 3:19-cv-02012-CAB-KSC Document 1 Filed 10/18/19 PageID.3 Page 3 of 8




 1           8.    Pursuant to California law, the Union collects dues and fees from all
 2   employees, as a condition of their continued employment, regardless of whether the
 3   employee chooses to be a member of the Union, and regardless of whether the
 4   employee has consented to pay the fees. California Government Code § 3502.5.
 5           9.    Union dues or fees are typically deducted automatically from the
 6   employee’s paychecks in accordance with collective bargaining agreements that
 7                              FACTUAL ALLEGATIONS
 8           10.   Nichols began working as an in-home care provider for his son in
 9   2006.
10           11.   Nichols recalls being approached by the Defendant and forced to join
11   the Defendant’s Union because of his employment as an in-home care giver. Based
12   on his knowledge and belief, Nichols believes he became a member July 1, 2018.
13           12.   If Nichols had a choice between paying union dues/fees or paying
14   nothing, Nichols would have chosen to pay nothing.
15           13.   Nichols states that he was never personally informed of his rights by a
16   Union representative after the Janus decision came down from the Supreme Court.
17           14.   Up until shortly after the Janus decision, Nichols chose not to be a
18   member of the Union.
19           15.   On or around March of 2019, Nichols mailed a resignation letter to
20   the Defendant.
21           16.   The Union responded with a letter on March 20, 2019 stating that
22   Defendant will honor his resignation from the Defendant’s Union but will not
23   cease deduction of union dues from his paychecks because Nichols failed to resign
24   within a specified time period outlined on his membership card.
25           17.   Nichols continues pay dues to Defendant against his will.
26           18.   The Defendant has deducted union dues from Nichol’s paychecks
27   since March 20, 2019 and has, on information and belief, remitted those dues to the
28



                        Plaintiff Stephen Nichol's Complaint Against UDW - 3
     Case 3:19-cv-02012-CAB-KSC Document 1 Filed 10/18/19 PageID.4 Page 4 of 8




 1   Union. The Union continues to deduct those dues, now approximately $21.80 per
 2   month, despite Nichol’s requests that the deductions be stopped.
 3                              CLAIMS FOR RELIEF
 4   A. First Claim: Violation of Free Speech and Association Clause of the First
        Amendment to the United States Constitution Under 42 U.S.C. 1983
 5
           19.     The allegations contained in all preceding paragraphs are incorporated
 6
     herein by reference.
 7
           20.     Nichols was pressured into becoming a member of the Defendant’s
 8
     Union prior to the Janus decision.
 9
           21.     After the Janus decision was handed down, Nichols separately sent a
10
     resignation letter to the Defendant around March 2019, asking the Defendant to
11
     stop withholding union dues from his paychecks. This request was not granted.
12
           22.     Union membership and dues deduction authorization signed by
13
     Nichols under pressure cannot constitute affirmative consent to waive his First
14
     Amendment right not to pay union dues and join the Union.
15
           23.     Any consent that Nichols may have given to union dues collection
16
     was not “freely given” because it was given based on an unconstitutional choice
17
     between union membership or the forced payment of union agency fees without
18
     union membership. Janus, 138 S.Ct. at 2486.
19
           24.     If Nichols’ choice had been between paying union dues or paying
20
     nothing, he would have chosen to pay nothing. But because the pressure exerted by
21
     the Defendant, Nichols’ alleged consent, coupled with the false dichotomy given to
22
     them, was not “freely given” within the meaning of Janus, and was impermissible
23
     from the outset as a violation of their First Amendment rights.
24
           25.     Nichols has learned that the Defendant refuses to allow him to cease
25
     payment of union dues unless that request is made during an arbitrarily imposed
26
     window of time, while all along the Defendant continues to withdraw Nichols’
27
     union dues.
28



                        Plaintiff Stephen Nichol's Complaint Against UDW - 4
      Case 3:19-cv-02012-CAB-KSC Document 1 Filed 10/18/19 PageID.5 Page 5 of 8




 1         26.    The arbitrarily imposed window of time when Nichols’ may stop his
 2   Union membership dues, was drafted by the Defendant as a standardized term of
 3   the agreement which relegated to Nichols only the opportunity to “take-it or leave-
 4   it.” Nichols has learned that his membership and dues agreement will
 5   automatically and indefinitely be renewed unless Nichols cancels them during an
 6   arbitrarily imposed window of time.
 7         27.    The arbitrarily imposed window of time when Nichols may prevent
 8   the automatic renewal of his Union membership and dues, was drafted by the
 9   Defendant as a standardized term of the agreement which relegated to Nichols only
10   opportunity to “take-it or leave-it.”
11         28.    Nichols has First Amendment rights to free speech and freedom of
12   association not to be compelled by their employer to pay any fees to a union unless
13   an employee “affirmatively consents” to waive that right. Janus, 138 S.Ct. 2448 at
14   2486. Such a waiver must be “freely given and shown by ‘clear and compelling’
15   evidence.” Id.
16         29.    Nichols also has a First Amendment right of freedom of association
17   not to be represented in collective bargaining negotiations by a group that they
18   disagree with, unless Nichols’ affirmatively consents. The First Amendment
19   protects “[t]he right to eschew association for expressive purposes,” Janus, 138
20   S.Ct. at 2463, and “[f]reedom of association…plainly presupposes a freedom not to
21   associate.” Robert v. United States Jaycees, 468 U.S. 609, 623 (1984)/
22         30.    “Compelling individuals to mouth support for views they find
23   objectionable violates that cardinal constitutional command, and in most contexts,
24   any such effort would be universally condemned.” Janus, 138 S.Ct. at 2463.
25         31.    For this reason, the Supreme Court has repeatedly affirmed that
26   “[f]orcing free and independent individuals to endorse ideas they find
27   objectionable is always demeaning…a law commanding ‘involuntary affirmation’
28   of objected-to-beliefs would require ‘even more immediate and urgent grounds’


                        Plaintiff Stephen Nichol's Complaint Against UDW - 5
     Case 3:19-cv-02012-CAB-KSC Document 1 Filed 10/18/19 PageID.6 Page 6 of 8




 1   than a law demanding silence.” Janus, 138 S.Ct. at 2464 (2018) (quoting West
 2   Virginia Bd. Of Ed. v. Barnette, 319 U.S. 624, 633 (1943)).
 3         32.    Therefore, courts should scrutinize compelled associations strictly,
 4   because “mandatory associations are permissible only when they serve a
 5   compelling state interest that cannot be achieved through means significantly less
 6   restrictive of associational freedoms.” Knox v. SEIU, 567 U.S. 298, 310 (quoting
 7   Robert v. United States Jaycees, 468 U.S. 609, 623 (1984))(internal quotation
 8   marks omitted).
 9         33.    In the context of public sector unions, the Supreme Court has likewise
10   recognized that “[d]esignating a union as the employees’ exclusive representative
11   substantially restricts the rights of individual employees. Among other things, this
12   designation means that individual employees may not be represented by any agent
13   other than the designated union; nor may individual employees negotiate directly
14   with their employer.” Janus, 138 S.Ct. at 2460.
15         34.    California law expressly grants the unions the right to speak on
16   Plaintiff’s behalf on matters of serious public concern, including the wages, hours,
17   and other conditions of employment of public employees like Plaintiffs. Cal Gov’t
18   Code § 3504. These topics are inherently political questions in the context of
19   public sector unions. Janus, 138 S.Ct. 2473.
20   B. Second Claim: Declaratory Relief
21         35.    The allegations contained in all preceding paragraphs are incorporated
22   herein by reference.
23         36.    Because Nichols was pressured into union membership, he could not
24   have provided affirmative consent to join the union.
25         37.    Any consent that Nichols may have given for Union dues collection,
26   was not “freely given”, because the consent was the result of improper pressure
27   and was also given based on an unconstitutional choice between union membership
28



                       Plaintiff Stephen Nichol's Complaint Against UDW - 6
      Case 3:19-cv-02012-CAB-KSC Document 1 Filed 10/18/19 PageID.7 Page 7 of 8




 1   or the payment of union agency fees without the benefit of union membership.
 2   Janus, 138 S.Ct. 2448 at 2486.
 3         38.    If Nichols choice had been between paying union dues or paying
 4   nothing, he would have chosen to pay nothing. Therefore, Nichols’ alleged
 5   consent, compelled by the false information and false dichotomy given to them,
 6   was not “freely given.” Id.
 7         39.    28 U.S.C. § 2201(a) allows a court of the United States, to declare the
 8   rights and other legal relations of interested parties.
 9         40.    Nichols is entitled to a declaration from this Court that his Union
10   membership and union dues deductions after Nichols’ have requested the Union
11   cease, is a violation of the First Amendment.
12                                 PRAYER FOR RELIEF
13         Plaintiff respectfully requests that this Court:
14         1.     Enjoin the Defendant to stop collecting dues from Plaintiff’s
15   paychecks;
16         2.     Declare that deducting union dues after Plaintiff has requested that the
17   Defendant stop, is a violation of the First Amendment to the U.S. Constitution;
18         3.     Award monetary damages against the Defendant for all the union dues
19   collected from Plaintiff during his employment. In the alternative, award monetary
20   damages against the Defendant for all union dues collected from Plaintiff since the
21   date of the Janus decision, June 27, 2018;
22         4.     Award Plaintiff their costs and attorneys’ fees under 42 U.S.C. § 1988;
23         5.     Award Plaintiff any further relief to which they may be entitled and
24   such other relief as this Court may deem just and proper; and
25         6.     That this Court retain jurisdiction as necessary to enforce the Court’s
26   orders.
27
28



                        Plaintiff Stephen Nichol's Complaint Against UDW - 7
     Case 3:19-cv-02012-CAB-KSC Document 1 Filed 10/18/19 PageID.8 Page 8 of 8




 1   Dated: October 18, 2019                             Respectfully submitted,
 2
 3                                                       /s/Philip Mauriello Jr.
 4                                                       Philip Mauriello Jr.
                                                         (CA Bar No. 321227)
 5                                                       Arete Law A.P.C.
 6                                                       phil@arete.law
                                                         1511 Felspar St. #3
 7
                                                         San Diego, CA 92109
 8                                                       Telephone: (619) 693-6474
 9                                                       Attorneys for the Plaintiff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                     Plaintiff Stephen Nichol's Complaint Against UDW - 8
